Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 
                                                         Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-11, and 14-18 are rejected under 35 U.S.C. 103 as obvious over Bellmann et al (US 2005/0172889) in view of Karlsson (US2010/0221438; newly applied) and Perez et al (US 6,431,066).

Bellmann provides a coating blade for application of a coating color to a traveling web, the coating blade comprising an elongate steel substrate (1; [0046]) having a longitudinal edge, wherein the elongate substrate, within an operating [end] zone is intended for contact with the coating color, the elongate substrate having a longitudinal wear-resistant deposit or ceramic coating (4, [0046]; see Fig. 2) adjacent to the longitudinal edge; and a longitudinal protective 
With respect to claim 2, the Bellmann protective sacrificial or masking deposit or film (3; see Fig. 2) being made from polymer or polyurethane [0026] would have a lower elastic modulus than the elongate substrate made from steel.
With respect to claim 3, the Bellmann protective sacrificial or masking deposit or film (3; see Fig. 2) being made from polyurethane [0026] would have an elastic modulus of less than about 50 Gpa.
With respect to claim 5, the Bellmann protective sacrificial or masking deposit or film (3; see Fig. 2) would be made from polyurethane [0026].
With respect to claim 6, the Bellmann protective sacrificial or masking deposit or film (3; see Fig. 2) would appear to taper downwardly towards an edge surface of the elongate substrate (1).

With respect to claim 8, the Bellmann coating blade appears to have a seamless edge (see Fig. 2) intended for contact with the coating color.
With respect to claim 9, the coating blade as defined by the combination above would appear to have at least a part portion of the Bellmann protective sacrificial or masking deposit or film (3; see Fig. 2) overlapping the longitudinal wear-resistant deposit (4) so as to extend down to the steel substrate.
With respect to claim 10, see Bellmann [0041].
With respect to claim 11, the longitudinal masking deposit or film would be in the form of polymeric (TEFLON) tape which would be in the claimed range as evidenced by Bellmann [0055]. 
With respect to claim 14, see the response above with respect to the teachings of Perez having the longitudinal wear deposit width being in a range of 1-9 mm which would include 1mm.
With respect to claim 15, Bellmann and Karlsson are both silent concerning the thickness of the longitudinal wear deposit being less than or equal to 200 microns. However, it was known in the art before the effective filing date of the invention to provide a longitudinal wear-resistant deposit or coating in the claimed thickness range (i.e., 100 microns) in order to improve the toughness and lifetime of the coating blade as evidenced by Perez (col. 2, line 54 to col. 3, line 19).  In light of the teachings Perez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the wear resistant deposit or coating on 
With respect to claim 16, the coating blade as defined by the combination above would be beveled such that the wear-resistant deposit (4) would be beveled (see Fig. 2 of Bellmann).
With respect to claim 17, the coating blade as defined by the combination above would have the longitudinal wear-resistant deposit (4) to adjoin or attach to the longitudinal edge (see Fig. 2 of Bellmann).
With respect to claim 18, the Bellmann and Hoffleit elongate substrate is a steel substrate (see Bellmann [0002, 0026]).

Response to Amendment
The declaration under 37 CFR 1.132 filed 2/17/2021 is insufficient to overcome the obviousness rejection of the claims based at least upon the teachings of Bellman (US 2005/0172889) as set forth in the last Office action because it would appear that the statement constructed by the inventor of record appears to be a personal opinion.  The declaration expressing opinion as toserted superiority based upon the ultimate legal issue of obviousness is entitled to little patentable weight.  The declaration is non-convincing to withdraw the obviousness rejections of all claims because the obviousness rejection is now based upon the combined teachings of Bellmann et al (US 2005/0172889) in view of Karlsson (US2010/0221438; newly applied) and Perez et al (US 6,431,066).

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Applicant contends that obviousness rejections based on the teachings of Bellmann et al (US 2005/0172889) should be withdrawn in view of the declaration under 37 CFR 1.132 filed 2/17/2021 because one skilled in the art would not be motivated to re-arrange the sacrificial layer 3 of Bellmann so that is located at a distance of 1-9 mm from the edge of the blade, because that sacrificial layer would then end up outside the wear zone where it cannot perform its intended function.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth state of the art with respect to a turbine blade having ceramic coating deposited next to and adjoining a masking deposit on the metal base of the turbine blade:  Cox et al (EP1508628).   The following patent sets forth state of the art with respect to a shaving blade having ceramic/binder coating deposited along with a polymer film on a metal base:  Balistee (WO 92/17323; see claim 24).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/27/2021